 Case 3:16-cr-01409-H Document 418 Filed 02/03/21 PageID.1246 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 16CR1409-H
12                       Plaintiff,                  PRELIMINARY ORDER OF
13          v.                                       CRIMINAL FORFEITURE
14   HOOTAN MELAMED (1),
15                       Defendant.
16
17         WHEREAS, in the Superseding Information and two Bills of Particulars in the
18 above-captioned case, the United States sought forfeiture of all right, title and interest
19 in specific properties of Defendant HOOTAN MELAMED (“Defendant”), pursuant
20 to 18 U.S.C. § 981, 18 U.S.C. § 982, and 28 U.S.C. § 2461, as properties involved in
21 the violation of 18 U.S.C. §§ 371, Conspiracy to Commit Health Care Fraud, as
22 charged in the Superseding Information; and
23         WHEREAS, on or about November 2, 2020, Defendant pled guilty before this
24 Court to the one-count Superseding Information, which plea included consents to the
25 Forfeiture Allegation of the Superseding Information, which included forfeiture of
26 any property, real or personal, which constitutes or was derived from proceeds
27 traceable to the violation, including the following:
28               (1)    $1,427,507.88 seized from accounts at 1st Century Bank; and
 Case 3:16-cr-01409-H Document 418 Filed 02/03/21 PageID.1247 Page 2 of 4




 1               (2)    Miscellaneous jewelry and watches valued at approximately
                        $350,000, voluntarily turned over by Defendant; and
 2
                 (3)    $38,530.94 in U.S. Currency; and
 3
 4         WHEREAS, by virtue of the facts set forth in the plea agreement, the
 5 United States has established the requisite nexus between the forfeited properties and
 6 the offense; and
 7         WHEREAS, by virtue of said guilty plea, the United States is now entitled to
 8 possession of the above-referenced properties, pursuant to 18 U.S.C. § 981, 18 U.S.C.
 9 § 982, 28 U.S.C. § 2461, and Rule 32.2(b) of the Federal Rules of Criminal
10 Procedure; and
11         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
12 authority to take custody of the above-referenced properties which were found
13 forfeitable by the Court; and
14         WHEREAS, the United States, having submitted the Order herein to the
15 Defendant through his attorney of record, to review, and no objections having been
16 received;
17         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
18         1.    Based upon the guilty plea of the Defendant, the United States is hereby
19 authorized to take custody and control of the following assets, and all right, title and
20 interest of Defendant HOOTAN MELAMED in the following properties are hereby
21 forfeited to the United States for disposition in accordance with the law, subject to
22 the provisions of 21 U.S.C. § 853(n):
23               (1)    $1,427,507.88 total, seized from the following accounts
                        at 1st Century Bank:
24
           1st Century Bank Cashier’s Check no. 20577 in the amount of
25         $1,286,118.90 representing funds available in account xxxx11-445-9;
26         1st Century Bank Cashier’s Check no. 20533 in the amount of
           $135,752.48 representing funds available in account xxxx11-445-9;
27
           1st Century Bank Cashier’s Check no. 20532 in the amount of
28         $5,636.50, representing funds available in account xxxx11-471-5;
                                             -2-                         16CR1409-H
 Case 3:16-cr-01409-H Document 418 Filed 02/03/21 PageID.1248 Page 3 of 4




 1               (2)    Miscellaneous jewelry and watches valued at approximately
                        $350,000, voluntarily turned over by Defendant:
 2
           Rolex President Day-Date II men’s platinum wristwatch with glacier
 3         Roman dial in case, Serial Number: O4C3P648;
 4         Panerai Luminor 44mm men’s titanium and stainless-steel automatic
           power reserve wristwatch in case, Serial Number: OP6766/BB1378683;
 5
           Hublot Big Bang King “Black Magic” men’s ceramic and titanium
 6         automatic wristwatch in case, Serial Number: 879617;
 7         Richard Mille Felipe Massa RM011 men’s 18kt rose gold and titanium
           wristwatch in case, Serial Number: 097942;
 8
           Richard Mille Felipe Massa “Black Phantom” RM011 limited edition
 9         32/50 men’s titanium wristwatch, Serial Number: 169044;
10         Cartier 18kt rose gold and diamond ladies “Love Bracelet” model
           #VC0973 with original box, screwdriver, and certificate of authenticity;
11         and
12               (3)    $38,530.94 in U.S. Currency.
13
14         2.    The aforementioned forfeited assets are to be held by the United States
15 Marshals Service in its secure custody and control.
16         3.    Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
17 to begin proceedings consistent with any statutory requirements pertaining to
18 ancillary hearings and rights of third parties. The Court shall conduct ancillary
19 proceedings as the Court deems appropriate only upon the receipt of timely third
20 party petitions filed with the Court and served upon the United States. The Court
21 may determine any petition without the need for further hearings upon the receipt of
22 the Government’s response to any petition. The Court may enter an amended order
23 without further notice to the parties.
24         4.    Pursuant to the Attorney General’s authority under Section 853(n)(1) of
25 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
26 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
27 the United States forthwith shall publish for thirty (30) consecutive days on the
28 Government’s forfeiture website, www.forfeiture.gov, notice of this Order, notice of
                                         -3-                           16CR1409-H
 Case 3:16-cr-01409-H Document 418 Filed 02/03/21 PageID.1249 Page 4 of 4




 1 the United States’ intent to dispose of the properties in such manner as the Attorney
 2 General may direct, and notice that any person, other than the Defendant, having or
 3 claiming a legal interest in the above-listed forfeited properties must file a petition
 4 with the Court within thirty (30) days of the final publication of notice or of receipt of
 5 actual notice, whichever is earlier.
 6         5.    This notice shall state that the petition shall be for a hearing to
 7 adjudicate the validity of the petitioner’s alleged interest in the property, shall be
 8 signed by the petitioner under penalty of perjury, and shall set forth the nature and
 9 extent of the petitioner’s right, title or interest in the forfeited property and any
10 additional facts supporting the petitioner’s claim and the relief sought.
11         6.    The United States shall also, to the extent practicable, provide direct
12 written notice to any person known to have alleged an interest in the properties that
13 are the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
14 published notice as to those persons so notified.
15         7.    Upon adjudication of all third-party interests, this Court will enter an
16 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the above-
17 referenced assets, in which all interests will be addressed.
18         8.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
19 as to the Defendant at the time of sentencing and is part of the sentence and included
20 in the judgment.
21         IT IS SO ORDERED.
22         DATED: February 3, 2021
23                                          HONORABLE MARILYN L. HUFF
                                            UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                              -4-                              16CR1409-H
